                      Case 1:16-cv-05955-PAE Document 87 Filed 09/12/19 Page 1 of 1
AO 458 (Rev. 06/09) Appearance of Counsel


                                     UNITED STATES DISTRICT COURT
                                                            for the
                                              Southern District
                                             __________ DistrictofofNew York
                                                                     __________


         Reynolds Consumer Products LLC et al                  )
                             Plaintiff                         )
                                v.                             )      Case No. 1:16-cv-05955
                      Glencore AG et al                        )
                            Defendant                          )

                                              APPEARANCE OF COUNSEL

To:       The clerk of court and all parties of record

          I am admitted or otherwise authorized to practice in this court, and I appear in this case as counsel for:

         Glencore, Ltd.                                                                                                 .


Date:          09/11/2019                                                            /s/ Nathaniel Ament-Stone
                                                                                         Attorney’s signature


                                                                                      Nathaniel Ament-Stone
                                                                                     Printed name and bar number

                                                                             Curtis, Mallet-Prevost, Colt & Mosle LLP
                                                                                         101 Park Avenue
                                                                                    New York, New York 10178
                                                                                               Address

                                                                                     nament-stone@curtis.com
                                                                                            E-mail address

                                                                                          (212) 696-6065
                                                                                          Telephone number



                                                                                             FAX number
